DETAILED ACTION
This action is responsive to Remarks filed on April 11, 2022.
The preliminary amendments filed on April 11, 2022 have been acknowledged and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed April 11, 2022, has been fully considered and entered.
Accordingly, claims 1-5, 7-11, 13-18 and 20 are pending in this application. Claims 1, 8 and 14 were amended. Claims 6, 12 and 19 have been cancelled. Claims 1, 8 and 14 are independent claims. 

Response to Arguments
Applicant's arguments, filed April 11, 2022 with respect to claims 1-20 have been fully considered but they are not persuasive. Regarding 35 USC 103 rejections, Applicant argues on pages 8-10 of Applicant’s Remarks:

With respect of amended independent claims 1, 8 and 14, The Applicant asserted, “Eadon also does not teach or suggest the Applicant's amended recitations of "converting a non-partitioned table space into a partitioned table space with the non-partitioned table space in production during the conversion." Notably, the cited portions of Eadon (i.e., paragraphs [0027] and [0033]) do not provide the full context of the teachings of Eadon. Specifically, Eadon teaches at paragraphs [0034]-[0036] and [0049] that multiple candidate partition schemes are generated separately from the partition schemes presently in production, where the multiple candidate partitions are empty. Those candidate partition schemes are tested to project which candidate will provide the best system performance. From paragraph [0035]: "[i]t is noted that at this stage, the candidate partition schemes ... are not yet implemented as fully populated tables having all of the production data from the tables in the main database system. Instead ... the candidate schemes are at this stage implemented as real tables that are currently empty, where synthesized statistics are used to project and estimate the expected performance of each candidate scheme." Eadon further teaches the selected partition scheme will be implemented and further tested with real production data "against the populated partitioned table to gather real-world performance results from application of the selected partitioning scheme and these results are compared against the performance of the previously non-partitioned database table" (see paragraph [0036]). Paragraph [0049] of Eaton further teaches: " ... [o]nly the final stage to actually implement a partition scheme that is deemed beneficial and acceptable needs to be implemented in a production environment (as a replacement for an existing table in the production environment)." In contrast to Eadon that generates new, empty candidate partitioned tables, the Applicant's amended recitations recite "converting a non-partitioned table space into a partitioned table space with the non-partitioned table space in production during the conversion."...Eadon does not, and cannot teach the Applicant's amended recitations.  (Remarks, pages 8-10).

However, the Examiner respectfully disagrees. Eadon teaches “converting a non-partitioned table space into a partitioned table space with the non-partitioned table space in production during the conversion”, (See Eadon, [0027], “As shown in the figure [Thus, referring to figure 1], the database may include one or more non-partitioned tables 110 a. There are numerous optimizations and advantages that may exist if the non-partitioned tables 110 a can be converted into partitioned tables 110 b [Thus, converting a non-partitioned table space into a partitioned table space with the non-partitioned table space]” See also Eadon [0033] discloses that the automatic partitioner 130 implement automatic partitioning of the non-partitioned tables, the cited portions corresponding to Eadon paragraph 0034 discloses generating candidate partition schemes that can be used to convert the non-partitioned table into a partitioned table.) Furthermore Eadon discloses implementing the partitioning scheme on the original table in paragraphs 0100-0103 “"a virtual column is added to the original user's table and an empty partitioned table is created with the automatic interval scheme that is being evaluated [Thus, at this point it has been converted into a partitioned table space]...some embodiments provide an approach to allow the system to directly partition by using an expression...Using this approach, the table [i.e. partitioned table] can now be created without affecting the original user's table [Thus, with the non-partitioned table space in production during the conversion] in any way since the virtual column is being created automatically as part of the create table DDL. This same idea can also be used when actually implementing the partitioning scheme on the original table after validating the partitioning scheme on the user's workload.”	

In regards to the argued teachings of the prior art Eadon  “Eadon teaches at paragraphs [0034]-[0036] and [0049] that multiple candidate partition schemes are generated separately from the partition schemes presently in production, where the multiple candidate partitions are empty. Those candidate partition schemes are tested to project which candidate will provide the best system performance." Whether the partitions are empty or not fully populated or are previously tested, none of these negate the fact that the prior art Eadon teaches the above mentioned argued limitation. Additionally Eadon paragraph [0049] also teaches "It is noted that any of the above processing actions may be implemented either in a production environment or in a test environment." 
Therefore, would have been obvious to combine Draese-Kawamura invention which determines performance declines and affected database portions and execute partial reorganizations of the database portions with converting a non-partitioned table into a partitioned table as suggested by Eadon, this will improve performance, manageability, and availability. Thus, the Examiner affirms that Eadon teaches the claim limitation, therefore applicant’s arguments are not persuasive.

Information Disclosure Statement

As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated April 11, 2022 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Draese (US Patent Application Publication No. US 20080235183 A1), in view of Kawamura (US Patent Application Publication No. US 20070016582 A1), further in view of Eadon (US Patent Application Publication No. US 20210081453 A1).

Regarding claim 1, Draese discloses a computer system comprising: one or more processing devices and at least one memory device operably coupled to the one or more processing devices, the one or more processing devices (See Draese Fig. 1, [0032] “the computer 101 includes a processor 105, memory 110 coupled to a memory controller 115”)  are configured to: collect performance information for one or more performance sensitive workloads associated with one or more portions of a database; (See Draese [0049] “In step 201, a workload-aware reorganization check tool (see tool 18 in FIG. 3) receives information on workload on tables and indexes [Thus, portions of a database] of a database storage. In step 202, which is an optional step, the work-load aware reorganisation check tool determines those database tables and indexes, which are affected by workload [Thus, performance sensitive workloads associated with one or more portions of a database], based on predefined workload thresholds.” See Draese [0055] “the information about the workload of the database is available by a respective monitoring tool, such as the workload capturing tool 20 shown in FIG. 3. In IBM DB2 for example, there is for instance the DB2 Performance Expert tool available providing this kind of information. According to FIG. 3, a workload-aware re-organization check tool 18 closely cooperates with a performance history database 16 [Thus, collecting performance information for performance sensitive workloads]”)

analyze the collected performance information comprising one or more of: determine for each of the one or more performance sensitive workloads, indications of performance declines thereof, determine, subject to the determined performance declines, at least one of the one or more database portions affected by the determined performance declines; (See Draese Fig. 2, [0049] “In Step 201, a workload-aware reorganization check tool (see tool 18 in FIG. 3) receives information on workload on tables and indexes of a database storage. In step 202...the work-load aware reorganisation check tool determines those database tables and indexes [i.e. database portions], which are affected by workload [Thus, determining at least one of the one or more database portions affected], based on predefined workload thresholds.

See also Draese [0063] “further analysis is performed for each statement rated as important due to frequency of execution and execution time—see stage 1 for reference [Fig. 3] [Thus, determining for each of the one or more performance sensitive workloads indications of performance declines]”
Thus, analyzing the collected performance information.)

Draese does not explicitly disclose classify, subject to the database portions determination, the determined performance declines; and execute, subject to the classification of the performance declines, one or more partial reorganizations of the one or more database portions.

However, Kawamura discloses classify, subject to the database portions determination, the determined performance declines; and (See Kawamura [0184-0185] “In the step 1503 where the partial reorganization command is received, a filling rate or an I/O cost of the data [i.e. classification] in the data area 1 corresponding to the database area ID is detected as described below. A space with the filling rate being equal to or lower than a threshold value Th1 or a space with the I/O cost being equal to or higher than a threshold value Th is identified (determined) as a data space to be partially reorganized [Thus, determining performance declines]. Herein, the data filling rate indicates a rate of the table data blocks 30 filled with the data to all the table data blocks 30 constituting the extent 20 shown in FIG. 2. For example, the data filling rate is given by: Filling rate=the number of full data blocks/a total number of data blocks in the extent 20 [i.e. database portions]” Thus, classify, subject to the database portions determination, the determined performance declines)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Draese, which determines which database portions will need reorganization using workload-aware reorganization check tool (see tool 18 in FIG. 3) to incorporate the teachings of Kawamura to classify, subject to the database portions determination, the determined performance declines, as Kawamura classifies it by filling rate and I/O cost [0184]. 

One would be motivated to do so to allow the identification of reorganization target [0210, 0214] to maintain a high filling rate to improve database responsiveness and reduction in use of the storage area.

Kawamura also discloses execute, subject to the classification of the performance declines, one or more partial reorganizations of the one or more database portions comprising converting a non-partitioned table space into a partitioned table space with the non-partitioned table space in production during the conversion. (See Kawamura [0192] “By the processing in the steps 1503 through 1506, the partial reorganization of the designated database is completed.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Draese to incorporate the teachings of Kawamura to execute, subject to the classification of the performance declines [0184-0185], one or more partial reorganizations of the one or more database portions (Kawamura steps 1503-1506). 

One would be motivated to do so to efficiently reorganize the database in a short time [0011].

Draese in view of Kawamura does not explicitly disclose converting a non-partitioned table space into a partitioned table space with the non-partitioned table space in production.

However, Eadon discloses converting a non-partitioned table space into a partitioned table space with the non-partitioned table space in production. (See Eadon, [0027], “As shown in the figure [Thus, referring to figure 1], the database may include one or more non-partitioned tables 110 a. There are numerous optimizations and advantages that may exist if the non-partitioned tables 110 a can be converted into partitioned tables 110 b [Thus, converting a non-partitioned table space into a partitioned table space with the non-partitioned table space]” See also Eadon [0033] discloses that the automatic partitioner 130 implement automatic partitioning of the non-partitioned tables, the cited portions corresponding to Eadon paragraph 0034 discloses generating candidate partition schemes that can be used to convert the non-partitioned table into a partitioned table.” See also Eadon [0100-0103] "a virtual column is added to the original user's table and an empty partitioned table is created with the automatic interval scheme that is being evaluated [Thus, at this point it has been converted into a partitioned table space]...some embodiments provide an approach to allow the system to directly partition by using an expression...Using this approach, the table [i.e. partitioned table] can now be created without affecting the original user's table [Thus, with the non-partitioned table space in production during the conversion] in any way since the virtual column is being created automatically as part of the create table DDL. This same idea can also be used when actually implementing the partitioning scheme on the original table after validating the partitioning scheme on the user's workload.”	

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Draese in view of Kawamura partial reorganization (Kawamura [0192]) to incorporate the teachings of Eadon to convert a non-partitioned table into a partitioned table. 

One would be motivated to do so to improve performance, manageability, and availability [0027].

Regarding claim 2, Draese in view of Kawamura and further in view of Eadon, [hereinafter Draese-Kawamura-Eadon] disclose all limitations and motivations of claim 1, Kawamura additionally discloses wherein the one or more processing devices are further configured to: determine one or more characteristics of the one or more database portions subject to the partial reorganization. (See Kawamura [0186] “Specifically, in the step 1503, when it is determined that the data area 1 of the designated database corresponds to a target range of the partial reorganization, the extent 20 including a large number of free data blocks [i.e. characteristic of having a large number of fee blocks] in other words, the extent 20 having the above-described filling rate being equal to or lower than the threshold value Th1 is designated among the extents 20 shown in FIG. 2. [Thus, determining a characteristic of the one or more database portions subject to the partial reorganization]”)

Regarding claim 3, Draese-Kawamura-Eadon disclose all limitations and motivations of claim 2, wherein the one or more processing devices are further configured to: determine that one or more clustering ratio measurements within the collected performance information is one of approaching and passing through a clustering ratio threshold value; (See Draese [0061] “Formula 4 relates to Cluster Ratio (step 508). This formula indicates the percentage of rows being stored in sequence on consecutive pages with regard to the sort order of an index [i.e. Clustering ratio measurements].” See also Draese [0067] “The index reorganization recommended due to formula 4 (step 509)” See also Draese Fig. 5 showing step 509 “Check according to which index clustering has highest effect and criterion for this index” [i.e. clustering ratio threshold value])

determine that one or more hot spot measurements within the collected performance information is one of approaching and passing through a hot spot threshold value; (See Kawamura [0184] “a space with the I/O cost [i.e. hot spot measurement] being equal to or higher than a threshold value Th [i.e. hot spot threshold value] is identified (determined) as a data space to be partially reorganized” See also Kawamura [0215-0226])

determine that one or more overflow ratio measurements within the collected performance information is one of approaching and exceeding an overflow ratio threshold value; and (See Draese [0061] “Formula 1 relates to Overflow Ratio (step 502). This formula indicates the percentage of rows of the table stored as Overflow Record [i.e. overflow ratio measurements] and should be less than 5% [i.e. overflow ratio threshold value].”)

determine that one or more space usage measurements within the collected performance information is one of approaching and exceeding a space usage threshold value. (See Draese [0061] “Formula 2 relates to Used Space Ratio (step 504). Percentage of allocated space [i.e. space usage measurements] really in use should be more than 68% [i.e. space usage threshold value].”)

Regarding claim 4, Draese-Kawamura-Eadon disclose all limitations and motivations of claim 3, wherein the one or more processing devices are further configured to: determine one or more of affected record ranges; and (See Kawamura [0100] “in the table data blocks 30 forming the extent 20 corresponding to a unit area for reorganization, management information 1 (31) is set at the head of each of the table data blocks 30, and management information 2 (32) is set at the end. A plurality of the row data 33 are arranged between the management information 1 and 2 [Thus, determining  affected record range].”)

determine one or more of affected page ranges. (See Kawamura Fig. 3, [0105] Showing leaf block 42 stores an index entries. “The index entry 420 of the leaf block 42 is composed of a key value 421, an overlap number 422, and a row address 423...The row address 423 is composed of a page number 4231 indicating a logical address on the LU and a slot number 4232 indicating an amount of offset from the page number 4231. The row addresses 423 corresponding to the respective key values 421 are arranged in a row. [Thus, determining one or more of affected page ranges]”)

Regarding claim 5, Draese-Kawamura-Eadon disclose all limitations and motivations of claim 1, wherein the one or more processing devices are further configured to: conduct one or more online transactions with at least a portion of affected data during at least a portion of the one or more partial reorganizations. (See Kawamura [0172-0178] “First, in the reorganization processing, the database is quiesced (S1) to stop the acceptance of a transaction. When the quiescence of the database is completed, the synchronization between the LU#1 and the LU#2 is cancelled to split the volume pair into the LU#1 and the LU#2 (S2). After the split of the volume pair, the database is released from the quiescent state (S3) to restart the acceptance of a transaction [Thus, conducting one or more online transactions]. At this time, the setting is changed so that the database access is made only to the LU#1. In this state, the reorganization processing of the LU#2 is implemented (S4). Since the LU#1 and the LU#2 are separated from each other to be in an unsynchronized state, system operation is not affected by the reorganization processing [Thus, conduct one or more online transactions with at least a portion of affected data during at least a portion of the one or more partial reorganizations]. A log of the access to the primary database 222 (LU#1) during the reorganization processing is stored in the LU#3.
When the reorganization of the LU#2 is completed, a catching-up processing is executed by using the logs stored in the LU#3 (S5). When the catching-up processing is completed, the data in the LU#1 which accepts accesses and that in the LU#2 become logically equivalent to each other. Next, the contents of the LU#2 are copied to the LU# 1 to synchronize the LU#2 and the LU#1 with each other (S6). Upon the completion of synchronization, the reorganization processing is completed.”)

Regarding claim 7, Draese-Kawamura-Eadon disclose all limitations and motivations of claim 1, wherein the one or more processing devices are further configured to: defragment and reorganize a table space with the table space in production. (See Kawamura [0003-0004] “The term “fragment” means generation of a fragmented space, an uncollected area, or imbalance in a space management structure. The fragment in the storage area degrades database responsiveness (I/O performance or search performance) leading to an inducement for unexpected use of the storage area. In order to eliminate the fragment in the storage area [i.e. defragment], DBMS is generally provided with dedicated software. The software eliminates the fragmentation, collects the uncollected area, and balances the space management structure on the storage area of the database, so as to change the storage area into an ideal state without any fragment. This processing is called “reorganization [Thus, also defragmenting]”. Examiner notes the reorganize process will also defragment.)

Regarding claim 8, Draese-Kawamura-Eadon teaches all of the elements of claim 1 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 9, Draese-Kawamura-Eadon teaches all of the elements of claim 2 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Draese-Kawamura-Eadon teaches all of the elements of claim 3 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.


Regarding claim 11, Draese-Kawamura-Eadon teaches all of the elements of claim 5 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 11.

Regarding claim 13, Draese-Kawamura-Eadon teaches all of the elements of claim 7 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 13.

Regarding claim 14, Draese-Kawamura-Eadon teaches all of the elements of claim 1 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 14.

Regarding claim 15, Draese-Kawamura-Eadon teaches all of the elements of claim 2 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 15.

Regarding claim 16, Draese-Kawamura-Eadon teaches all of the elements of claim 3 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 16.

Regarding claim 17, Draese-Kawamura-Eadon teaches all of the elements of claim 4 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 17.

Regarding claim 18, Draese-Kawamura-Eadon teaches all of the elements of claim 5 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 18.

Regarding claim 20, Draese-Kawamura-Eadon teaches all of the elements of claim 7 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 20.


Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSCAR WEHOVZ/Examiner, Art Unit 2161   




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161